Case 4:18-cr-00263-JGZ-JR Document161 Filed 03/04/20 P

 

   

   

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—_. REGENEDS _ ~— toeaen
UNITED STATES DISTRICT COURT |
DISTRICT OF ARIZONA
1
United States of America DEPUTY |
PLAINTIFF,
CR 18-00263-TUC-JGZ (IR)
Vs.
WITNESS LIST
Robert Francis Krebs.
DEFENDANT,
PRESIDING JUDGE COURTROOM DEPUTY COURT REPORTER
Jennifer G. Zipps Selina Coronado Aaron LaDuke
TRIAL DATE(S) PLAINTIFF ATTORNEY(S) DEFENDANT ATTORNEY(S)
March 2, 2020 @ 9:00 a.m. Raquel Arellano J. Leonardo Costales
Christine A. Melton Gregory Berger
UNDER
PLF_| DET | DATESWORN_| DATE APPEARED WITNESS RULE
3/2/2020| 2/2, /20D0 | Aticlla Maldonado v
2 2/2/2020 3/5 + 3/2 | Kesia Anaya “
3 2/3 [o920| 2/3/2062] Camille Chrzanowski ~
4 Of [2010 2/2, 2010 Cesar Vasquez v
5 3/. af 2010 2 f 4 / 20 2| Travis Johnson, Tucson Police Department a
7 3/3] 2020| 2[3]/2520| Mildred Guillen (formerly Mildred Smith) /
8 2 3 b ZO 2D | / 202°| Joseph Poulos, Tucson Police Department —
9 2. ‘2 /: 2220 2: 2 /22 29 Suzanne LeAnna a
10 2/2 )pe20 9/3+>/4 | Angel Salazar _- 7
11 3/4/2020 >| Y¥/2020 Dan Davis a“
12 o/¢ fo 2210] 2/4/2020) James Keefe, Federal Bureau of Investigation ~
13 Nathan Wood, Federal Bureau of Investigation * C%
14 Alexander Brauer, Tucson Police Department
15 Frank Landholm, Tucson Police Department :
16 Jocyln Avilez, Tucson Police Department
17 James Wakeman, Tucson Police Department
18 Connor Keating, Tucson Police Department
19 Michael Dowling, Tucson Police Department
20 Meredith Aitchison, Tucson Police Department
21

 

 

Johnny Lollar, University of Arizona Police Department

t
I

ai?

Case 4:18-cr-00263-JGZ-JR Document 161 Filed 03/04/20 Page 2 of 2

 

22

Kathy Byers

 

 

23

 

 

 

 

Dr. Bennett Blum

 

 

 
